—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Fertig, J.), rendered June 13, 1989, convicting him of attempted murder in the second degree, attempted robbery in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree under Indictment No. 9580/87, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered June 13, 1989, revoking a sentence of probation previously imposed upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree under Indictment No. 723/87.
Ordered that the appeals are held in abeyance, and the matters are remitted to the Supreme Court, Kings County, for *596a reconstruction hearing to determine whether the defendant was present at a Sandoval hearing conducted on January 4, 1989; the Supreme Court, Kings County, is to file its report with all convenient speed.
Because the record is unclear as to whether the defendant was present during the Sandoval hearing held on January 4, 1989, and because the decision rendered was not "wholly favorable” to the defendant, this case must be remitted to the Supreme Court for a reconstruction hearing to determine this issue (see, People v Michalek, 82 NY2d 906; People v Odiat, 82 NY2d 872; People v Favor, 82 NY2d 254; People v Dokes, 79 NY2d 656; People v Farrell, 201 AD2d 665).
We reach no other issues at this juncture. Sullivan, J. P., O’Brien, Goldstein and Florio, JJ., concur.